Name: Commission Regulation (EEC) No 2017/86 of 30 June 1986 fixing the rates of the refunds applicable from 1 July 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/20 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2017/86 of 30 June 1986 fixing the rates of the refunds applicable from 1 July 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken , where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas a production refund is granted in respect of common wheat, maize and broken rice under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors f7), as last amended by Regulation (EEC) No 3794/85 (8) ; whereas, for the purposes of applying the provisions of Article 4 (3) of Regulation (EEC) No 3035/80 , the amount of the production refund applicable during the month of exportation should be taken into account ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3768/85 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 1982/85 (6), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 6 June 1986 to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regu ­ lation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1986. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . 0 OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 323, 29 . 11 . 1980, p. 27 . h OJ No L 186, 19 . 7 . 1985, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p . 57 . 8) OJ No L 367, 31 . 12. 1985, p. 20 . 1 . 7. 86 Official Journal of the European Communities No L 173/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1986 . For the Commission COCKFIELD Vice-President No L 173/22 Official Journal of the European Communities 1 . 7 . 86 ANNEX to the Commission Regulation of 30 June 1986 fixing the rates of the refunds applicable from 1 July 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 9,900 (')  Other than for the manufacture of starch 9,900 10.01 B II Durum wheat 16,890 (2) 10.02 Rye 9,578 10.03 Barley 11,467 10.04 Oats 7,552 10.05 B Maize , other than hybrid maize for sowing :  For the manufacture of starch 11,424 (')  Other than for the manufacture of starch 11,424 10.06 B I b) 1 Round grain husked rice 41,273 10.06 Bib) 2 Long grain husked rice 43,731 10.06 B 11 b) 1 Round grain wholly milled rice 53,255 10.06 B II b) 2 Long grain wholly milled rice 63,378 10.06 Bill Broken rice :  For the manufacture of starch 18,578 (')  Other than for the manufacture of starch 18,578 10.07 C II Grain sorghum, other than hybrid maize for sowing 14,230 11.01 A Wheat or meslin flour 11,652 11.01 B Rye flour 17,900 11.02 A I a) Durum wheat groats and meal 26,180 (2) 11.02 A lb) Common wheat groats and meal 11,652 (') This amount must be reduced by the amount of the production refund in force for the goods in question at the time of export. (2) With the exception of the quantities referred to in the Commission's Decision of 19 March 1986 .